Exhibit 10.8
MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
          This Non-Qualified Stock Option Agreement (this “Agreement”) is made
effective as of [                     ___], 20[___] (the “Grant Date”) between
MoneyGram International, Inc., a Delaware corporation (the “Company”), and
[                    ] (the “Optionee”).
          WHEREAS, in connection with the Optionee’s employment with the
Company, the Company desires to grant to the Optionee an option to purchase
shares of the Company’s Common Stock, par value $0.01 per share (the “Common
Stock”) on the date hereof pursuant to the terms and conditions of this
Agreement and the Company’s 2005 Omnibus Incentive Plan (the “Plan”);
          WHEREAS, the Human Resources and Nominating Committee (the
“Committee”) has determined that it would be to the advantage, and in the best
interest, of the Company and its shareholders to grant the option provided for
herein to the Optionee as an incentive for Optionee’s increased efforts during
Optionee’s employment with MoneyGram;
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Grant of Option.
          Subject to the terms and conditions of the Plan and this Agreement,
the Company hereby grants to the Optionee on the Grant Date, an option to
purchase up to [                    ] shares of Common Stock at the option price
set forth in Section 2 (the “Option”).
          The foregoing award is a Non-qualified Stock Option granted under the
Plan, which is incorporated herein by this reference and made part of this
Agreement. The Option is not an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
     2. Option Price.
          The per share purchase price of the shares subject to the Option shall
be the higher of $1.50 or the Fair Market Value of the Common Stock as of the
Grant Date (the “Option Price”), subject to appropriate adjustment as may be
determined by the Committee from time to time in accordance with Section 9.
     3. Term of Option and Exercisability.
          The term of the Option shall be for a period of ten years from the
Grant Date, terminating at the close of business on [                     ___],
20]___] (the “Expiration Date”) or such

 



--------------------------------------------------------------------------------



 



shorter period as is prescribed in Sections 5 and 6 of this Agreement. Subject
to the provisions of Sections 4, 5 and 6 of this Agreement, 50% of the Option
shall vest and become exercisable based on a time-vesting schedule (the
“Time-Based Option”) and the remaining 50% of the Option shall vest and become
exercisable based on performance-based vesting criteria (the “Performance-Based
Option”).
          (a) Time-Based Option: Subject to the Optionee’s continued employment
with the Company or any of its Subsidiaries on the applicable “Time-Vesting
Date” set forth in the table below, the Time-Based-Option shall vest as follows:

          Time-Vesting Date   Aggregate Percentage Vested Time-Based Option
On the 31st day after the Grant Date
    15 %
1st Anniversary of Grant Date
    35 %
2nd Anniversary of Grant Date
    55 %
3rd Anniversary of Grant Date
    75 %
4th Anniversary of Grant Date
    85 %
5th Anniversary of Grant Date
    100 %

          There shall be no partial vesting during any period. Except as set
forth in Section 5 hereof, if the Optionee’s employment with the Company or any
of its Subsidiaries is terminated on or prior to the fifth anniversary of the
Grant Date, the unvested portion of the Time-Based Option shall be forfeited as
described in Section 5 hereof.
          (b) Performance-Based Option: Subject to the Optionee’s continued
employment with the Company or any of its Subsidiaries on the applicable
Performance-Vesting Date (as defined below), the Performance-Based Option shall
vest as follows:
               (i) 50% of the Performance-Based Option (“Tranche 1
Performance-Based Option”) shall vest in full (A) so long as the Common Stock
trades on a United States securities exchange or trading market (which, for the
purpose of Section 3(b), shall include an over-the-counter market on the OTC
Bulletin Board or Pink Sheets), on the earlier of (x) the date that the daily
closing price of the Common Stock on the principal United States securities
exchange or trading market on which the Common Stock is traded (the “Applicable
Market”) equals or exceeds $3.50 for any period of twenty (20) consecutive
trading days during the five-year period following the Grant Date or (y) if
there is a Change in Control (as defined below) during the five-year period
following the Grant Date, on the date of such Change in Control, in the event
the per share consideration in such Change in Control equals or exceeds $3.50,
or (B) in the event the Common Stock does not trade on a United States
securities exchange or trading market (such cessation, a “Going Private Event”),
on the earlier of (x) following a Subsequent Public Offering (as defined below),
the date during the five-year period following the Grant Date on which the
Equity Value (as defined below) of a share of Common Stock would result in the
Investors (as defined below) having value in their equity securities of the
Company (assuming conversion into Common Stock of all convertible securities
then held by the Investors) equal to

2



--------------------------------------------------------------------------------



 



or exceeding two (2) times the aggregate amount invested by the Investors in
such securities or (y) if there is a Change in Control during the five-year
period following the Grant Date, on the date of such Change in Control if the
aggregate value of the cash, marketable securities and other consideration
received by the Investors pursuant to such Change in Control, together with any
distributions or proceeds previously received by the Investors, in each case, in
connection with the equity securities of the Company held by the Investors, is
equal to or exceeds two (2) times the aggregate amount invested by the Investors
in securities of the Company (any of such dates, a “Tranche 1 Performance
Vesting Date”); and
               (ii) the remaining 50% of the Performance-Based Option (“Tranche
2 Performance-Based Option”) shall vest in full (A) so long as the Common Stock
trades on a United States securities exchange or trading market, on the earlier
of (x) the date that the daily closing price of the Common Stock on the
Applicable Market equals or exceeds $5.25 for any period of twenty (20)
consecutive trading days during the five-year period following the Grant Date or
(y) if there is a Change in Control during the five-year period following the
Grant Date, on the date of such Change in Control, in the event the per share
consideration in such Change in Control equals or exceeds $5.25, or (B) in the
event of a Going Private Event, on the earlier of (x) following a Subsequent
Public Offering, the date during the five-year period following the Grant Date
on which the Equity Value of a share of Common Stock would result in the
Investors having value in their equity securities of the Company (assuming
conversion into Common Stock of all convertible securities then held by the
Investors) equal to or exceeding three (3) times the aggregate amount invested
by the Investors in such securities or (y) if there is a Change in Control
during the five-year period following the Grant Date, on the date of such Change
in Control if the aggregate value of the cash, marketable securities and other
consideration received by the Investors pursuant to such Change in Control,
together with any distributions or proceeds previously received by the
Investors, in each case, in connection with the equity securities of the Company
held by the Investors, is equal to or exceeds three (3) times the aggregate
amount invested by the Investors in securities of the Company (any of such
dates, a “Tranche 2 Performance Vesting Date”). The Tranche 1 Performance
Vesting Date and the Tranche 2 Performance Vesting Date are each referred to as
a “Performance-Vesting Date.”
          Notwithstanding anything herein to the contrary, if the Tranche 1
Performance Vesting Date and/or the Tranche 2 Performance Vesting Date does not
occur on or prior to the earlier of the fifth anniversary of the Grant Date and
a Change in Control (absent a substitution of the applicable Options), the
Tranche 1 Performance-Based Option and/or Tranche 2 Performance-Based Option, as
applicable, shall be forfeited on such earlier date. Except as set forth in
Section 5 hereof, if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated prior to the Tranche 1 Performance Vesting Date
and/or the Tranche 2 Performance Vesting Date, the Tranche 1 Performance-Based
Option and/or Tranche 2 Performance-Based Option, as applicable, shall be
forfeited, as described in Section 5 hereof.
          For purposes hereof, the “Equity Value” shall mean the average daily
closing price of the Common Stock over a consecutive twenty (20) day trading
period.
          For purposes hereof, “Subsequent Public Offering” shall mean a firm
commitment underwritten public offering of shares of the Company or other event
the result of which is that shares of the Company are tradable on the New York
Stock Exchange, American

3



--------------------------------------------------------------------------------



 



Stock Exchange, NASDAQ National Market or similar market system, in each case,
after a Going Private Event.
          For purposes hereof, “Investors” shall mean the “Investors” as defined
in that certain Amended and Restated Purchase Agreement, dated March 17, 2008,
by and between the Company and the other parties thereto, and their respective
affiliates (not including the Company).
     4. Effect of Change in Control.
          Notwithstanding the vesting provisions contained in Section 3 above,
but subject to the other terms and conditions contained in this Agreement, from
and after a Change in Control (as defined below) the following provisions shall
apply:
          (a) If at the time of the Change in Control, the per share Fair Market
Value of the Common Stock does not exceed the per share Option Price, then this
Option, whether vested or unvested, shall immediately terminate in full and be
of no further force or effect; and
          (b) If at the time of the Change in Control, the per share Fair Market
Value of the Common Stock exceeds the Option Price, then the Committee, in its
sole discretion, may:
               (i) provide the Optionee a reasonable amount of time (such period
of time to be determined by the Committee in its sole discretion) to exercise
the vested and unexercised portion of this Option that is outstanding at the
time of the Change in Control and, if not exercised within such period, have
this Option terminate in full and be of no further force or effect with respect
to any unexercised portion of such Option (and the unvested portion of this
Option shall be forfeited);
               (ii) provide for the termination of this Option in exchange for
payment to the Optionee of the excess of (x) the aggregate Fair Market Value of
the Common Stock issuable pursuant to the vested portion of the Option that is
outstanding and unexercised at the time of the Change in Control over (y) the
aggregate Option Price for such vested portion of the Option (and the unvested
portion of this Option shall be forfeited); or
               (iii) if the Change in Control involves the merger or
consolidation of the Company with or into another entity, provide for the
substitution by the surviving entity or its direct or indirect parent of awards
with substantially the same terms as this Option in accordance with Section 409A
of the Code and Section 4(c) of the Plan.
          (c) Notwithstanding the other provisions of this Section 4, if a
Change in Control occurs, and after giving effect thereto (i) the Common Stock
no longer trades on a United States securities exchange or trading market, and
(ii) the Optionee’s employment is terminated by the Company or any of its
Subsidiaries without Cause (as defined in Section 5 below) or the Optionee
terminates his employment with “Good Reason” (as such term is defined below) in
each case following the occurrence of such Change in Control, then any portion
of Time-Based Options outstanding as of the termination of employment but not
previously vested shall automatically accelerate and become vested. “Good
Reason” with respect to the Optionee shall mean: following a Change in Control,
(A) a material reduction in the Optionee’s position or

4



--------------------------------------------------------------------------------



 



responsibilities from the Optionee’s position or responsibilities in effect
immediately prior to such Change in Control, excluding for this purpose an
isolated, insubstantial or inadvertent action not taken in bad faith; (B) a
material reduction in the Optionee’s base salary or target bonus opportunity, if
any, as in effect immediately prior to such Change in Control, except in
connection with an across-the-board reduction of not more than 10% applicable to
similarly situated employees of the Company, or (C) the reassignment, without
Optionee’s consent, of Optionee’s place of work to a location more than 50 miles
from the Optionee’s place of work immediately prior to the Change in Control;
provided that none of the events described in clauses (A), (B) and (C) shall
constitute Good Reason hereunder unless (x) the Optionee shall have given
written notice to the Company of the Optionee’s intent to terminate his
employment with Good Reason within sixty (60) days following the occurrence of
any such event and (y) the Company shall have failed to remedy such event within
thirty (30) days of the Company’s receipt of such notice.
          (d) For purposes of this Agreement, notwithstanding the definition of
Change in Control in any other agreement or plan that may be applicable to the
Optionee, “Change in Control” shall mean (i) a sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of the Company’s assets, (ii) the transfer of more
than 50% of the outstanding securities of the Company, calculated on a
fully-diluted basis, to an entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), or (iii) the merger, consolidation reorganization,
recapitalization or share exchange of the Company with another entity, in each
case in clauses (ii) and (iii) above under circumstances in which the holders of
the voting power of the outstanding securities of the Company, as the case may
be, immediately prior to such transaction, together with such holders’
affiliates and related parties, hold less than 50% in voting power of the
outstanding securities of the Company or the surviving entity or resulting
entity, as the case may be, immediately following such transaction; provided,
however, that the issuance of securities by the Company shall not, in any event,
constitute a Change in Control, and for the avoidance of doubt a sale or other
transfer or series of transfers of all or any portion of the securities of the
Company held by the Investors and their affiliates and related parties shall not
constitute a Change in Control unless such sale or transfer or series of
transfers results in a entity or group (as defined in the Exchange Act) other
than the Investors and their affiliates and related parties holding more than
50% in voting power of the outstanding securities of the Company.
     5. Effect of Termination of Employment.
          If the Optionee’s employment is terminated, the following shall apply:
          (a) if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated for Cause (as defined below), any portion of the
Option that has not been exercised on the date of the Optionee’s termination of
employment, whether vested or unvested, shall be immediately forfeited;
          (b) if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated by the Company without Cause or the Optionee
terminates his employment with Good Reason, any portion of the Option that has
not vested on the date of Optionee’s termination

5



--------------------------------------------------------------------------------



 



of employment shall be forfeited, and any portion of the Option that has vested
may be exercised until the earlier of (i) the Expiration Date and (ii) the date
that is one hundred eighty (180) days after the date of the Optionee’s
termination of employment;
          (c) if the Optionee resigns without Good Reason or for any reason
other than death or Disability (as defined below), any portion of the Option
that has not vested on the date of the Optionee’s termination of employment
shall be immediately forfeited, and any portion of the Option that has vested
may be exercised until the earlier of (i) the Expiration Date, or (ii) the date
that is thirty (30) days after the date of the Optionee’s termination of
employment;
          (d) if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated due to a Disability (as defined below), any portion
of the Option that has not vested on the date of Optionee’s termination of
employment and that does not vest pursuant to Section 5(f) shall be forfeited,
and any portion of the Option that has vested, or that vests pursuant to Section
5(f) below, may be exercised until the earlier of (i) the Expiration Date and
(ii) the date that is twelve (12) months after the later of the date of the
Optionee’s termination due to Disability or the date of any subsequent vesting
pursuant to Section 5(f) below; and
          (e) if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated due to death, any portion of the Option that has not
vested on the date of Optionee’s termination of employment and that does not
vest pursuant to Section 5(f) shall be forfeited, and any portion of the Option
that has vested, or that vests pursuant to Section 5(f) below, may be exercised
by the Optionee’s personal representative or the administrators of the
Optionee’s estate or by any Person or Persons to whom the Option has been
transferred by will or the applicable laws of descent and distribution until the
earlier of (i) the Expiration Date and (ii) the date that is twelve (12) months
after the later of the date of the Optionee’s death or the date of any
subsequent vesting pursuant to Section 5(f) below.
          (f) if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated due to a Disability (as defined below) or death, then
(x) upon such termination, the portion of such Time-Based Option that otherwise,
absent such termination, would vest during the 12-month period following the
date of such termination shall vest on the date of termination, and (y) the
Performance-Based Option shall vest through any Performance-Vesting Date that
occurs during the 12-month period following the date of termination. The number
of Time-Based Options deemed exercisable upon termination shall be calculated
after giving effect to the acceleration of vesting specified in this clause (f).
          Notwithstanding anything to the contrary in (d) or (e) of this
Section 5, if the date on which the Optionee ceases to be an employee of the
Company or any of its Subsidiaries due to Disability or death is within six
(6) months of the Grant Date of the Option, and the Optionee is an officer or
director of the Company subject to Section 16(b) of the Exchange Act, this
Option shall not become fully exercisable until six (6) months and one day after
the Grant Date.
          For purposes of this Agreement, “Cause” shall mean (A) Optionee’s
willful refusal to carry out, in all material respects, the reasonable and
lawful directions of the person or persons to whom the Optionee reports or the
Board that are within the Optionees’s control and consistent with Optionee’s
status with the Company and his or her duties and responsibilities

6



--------------------------------------------------------------------------------



 



hereunder (except for a failure that is attributable to Optionee’s illness,
injury or Disability) for a period of 10 days following written notice by the
Company to Optionee of such failure, (B) fraud or material dishonesty in the
performance of Optionee’s duties hereunder, (C) an act or acts on Optionee’s
part constituting (x) a felony under the laws of the United States or any state
thereof, (y) a misdemeanor involving moral turpitude or (z) a material violation
of federal or state securities laws, (D) an indictment of Optionee for a felony
under the laws of the United States or any state thereof, (E) Optionee’s willful
misconduct or gross negligence in connection with Optionee’s duties which could
reasonably be expected to be injurious in any material respect to the financial
condition or business reputation of the Company as determined in good faith by
the Board, (F) Optionee’s material breach of the Company’s Code of Ethics,
Always Honest policy or any other code of conduct in effect from time to time to
the extent applicable to Optionee, and which breach could reasonably be expected
to have a material adverse effect on the Company as determined in good faith by
the Board, or (G) Optionee’s breach of the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement (the “Post-Employment
Restriction Agreement”) which breach has an adverse effect on the Company.
          For purposes of this Agreement, “Disability” shall mean that Optionee
becomes physically or mentally incapacitated and is therefore unable for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period to perform his or her duties. Any
question as to the existence of the Disability of Optionee as to which Optionee
and the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Optionee and the Company. If
Optionee and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing. The determination of
Disability made in writing to the Company and Optionee shall be final and
conclusive for all purposes of the Agreement
     6. Forfeiture and Repayment Provisions.
          (a) This Option shall automatically terminate on the thirty-first
(31st) day following the Grant Date if the Optionee has not, prior to such date,
properly and timely executed, and delivered to the Company, this Option and each
other document required to be executed by Optionee in connection with Optionee’s
receipt of this Option.
          (b) The right to exercise this Option shall be conditional upon the
fact that the Optionee has read and understood the forfeiture and repayment
provisions set forth in this Section 6, that the Optionee has not engaged in any
misconduct or acts contrary to the Company as described below, and that the
Optionee has no intent to leave employment with the Company or any of its
Subsidiaries for the purpose of engaging in any activity or providing any
services which are contrary to the spirit and intent of the Post-Employment
Restriction Agreement.
          (c) The Company is authorized to suspend or terminate this Option and
any other outstanding stock option held by the Optionee prior to or after
termination of employment if the Optionee engages in any conduct agreed to be
avoided pursuant to the Post-Employment Restriction Agreement. If, at any time
during the applicable restriction period described in the Post-Employment
Restriction Agreement, the Optionee engages in any conduct agreed to be avoided
pursuant to the Post-Employment Restriction Agreement, then any gain (without
regard

7



--------------------------------------------------------------------------------



 



to tax effects) realized by the Optionee from the exercise of this Option, in
whole or in part, shall be paid by the Optionee to the Company. The Optionee
consents to the deduction from any amounts the Company or any of its
Subsidiaries owes to the Optionee to the extent of the amounts the Optionee owes
the Company hereunder.
          (d) Misconduct.
               (i) The Company is authorized to suspend or terminate this Option
and any other outstanding stock option held by the Optionee prior to or after
termination of employment if the Company reasonably determines that during the
Optionee’s employment with the Company or any of its Subsidiaries:
                    (1) The Optionee knowingly participated in misconduct that
causes a misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Optionee or of the Always Honest
compliance program or similar program of the Company; or
                    (2) The Optionee was aware of and failed to report, as
required by any code of ethics of the Company applicable to the Optionee or by
the Always Honest compliance program or similar program of the Company,
misconduct that causes a misstatement of the financial statements of the Company
or any of its Subsidiaries or misconduct which represents a material violation
of any code of ethics of the Company applicable to the Optionee or of the Always
Honest compliance program or similar program of the Company.
               (ii) If, at any time after the Optionee exercises this Option, in
whole or in part, the Company reasonably determines that the provisions of
Section 6(c) applies to the Optionee, then any gain (without regard to tax
effects) realized by the Optionee from such exercise shall be paid by the
Optionee to the Company. The Optionee consents to the deduction from any amounts
the Company or any of its Subsidiaries owes to the Optionee to the extent of the
amounts the Optionee owes the Company under this Section 6.
     7. Method of Exercising Option; Payment of Option Price; Delivery of
Purchased Shares.
          (a) Subject to the terms and conditions of this Agreement, the
Optionee may exercise the Option by following the procedures established by the
Company from time to time. In addition, the Optionee may exercise the Option by
written notice to the Company as provided in Section 10(l) of this Agreement
that states (i) the Optionee’s election to exercise the Option, (ii) the Grant
Date of the Option, (iii) the Option Price of the shares, (iv) the number of
shares as to which the Option is being exercised, (v) the manner of payment and
(vi) the manner of payment for any income tax withholding amount. The notice
shall be signed by the Optionee or the Person or Persons exercising the Option.
The notice shall be accompanied by payment in full of the Option Price for all
shares designated in the notice. To the extent that the Option is exercised
after the Optionee’s death, the notice of exercise shall also be accompanied by
appropriate proof of the right of such Person or Persons to exercise the Option.

8



--------------------------------------------------------------------------------



 



          (b) Payment of the Option Price shall be made to the Company through
one or a combination of the following methods; provided, that in each such case,
such payment method is not prohibited by, or contrary to, any loan document to
which the Company is a party:
               (i) cash, in United States currency (including check, draft,
money order or wire transfer made payable to the Company);
               (ii) if the Committee, in its sole discretion, allows such an
exercise, by reducing the number of shares of Common Stock otherwise deliverable
upon the exercise of the Option by the number of shares of Common Stock having
an aggregate Fair Market Value on the date of exercise equal to the aggregate
Option Price; or
               (iii) delivery (either actual delivery or by attestation) of
shares of Common Stock acquired by the Optionee more than six (6) months prior
to the date of exercise having an aggregate Fair Market Value on the date of
exercise equal to the aggregate Option Price (only full shares of Common Stock
shall be utilized for payment purposes). The Optionee shall represent and
warrant in writing that the Optionee is the owner of the shares so delivered,
free and clear of all liens, encumbrances, security interests and restrictions,
and the Optionee shall duly endorse in blank all certificates delivered to the
Company.
          (c) Upon any exercise of the Option, and subject to the payment of the
Option Price under Section 7(b) and of all tax obligations under Section 8, the
Company shall deliver the shares purchased in book entry form. The shares
purchased shall be registered in the name of the Optionee, the Optionee’s
transferee, or if the Optionee so requests, in writing at the time of exercise,
jointly in the name of the Optionee and another person with rights of
survivorship. If the Optionee dies, the shares purchased shall be registered in
the name of the person entitled to exercise the Stock Option in accordance with
the Plan.
     8. Taxes; Accounting Treatment.
          (a) The Optionee acknowledges that the Optionee will consult with his
or her personal tax adviser regarding the income tax consequences of exercising
the Option or any other matters related to this Agreement. If the Optionee is
employed by the Company or any of its Subsidiaries, in order to comply with all
applicable federal, state, local or foreign income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are the Optionee’s sole and absolute responsibility, are
withheld or collected from the Optionee.
          (b) In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee, the Optionee may elect to satisfy any applicable tax
withholding obligations arising from the exercise of the Option by
(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), or (ii) delivering to the Company shares
of Common Stock acquired by the Optionee more than six (6) months prior to the
date of exercise having a Fair Market Value equal to the amount of such taxes
(only full shares of Common Stock shall be utilized for payment purposes) in
accordance with the provisions set forth in Section 7(b)(ii); provided, that in
each such case, such method for satisfying the applicable tax withholding
obligations is not prohibited by, or contrary to, any loan

9



--------------------------------------------------------------------------------



 



document to which the Company is a party. The Optionee’s election must be made
on or before the date that the amount of tax to be withheld is determined.
          (c) The Company acknowledges and agrees that for tax and accounting
purposes, the Option will be treated the same as all other non-qualified stock
options issued by the Company that contain substantially the same performance
vesting features.
     9. Adjustments.
          In the event that the Company engages in a transaction such that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the shares covered by the Option, in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Agreement, the terms of this Option (including, without limitation,
the number and kind of shares subject to this Option and the Option Price) shall
be adjusted as set forth in Section 4(c) of the Plan.
          Upon a Change in Control, the Committee may, in its sole discretion,
adjust the terms of this Option (including, without limitation, the number and
kind of shares subject to this Option and the Option Price) by taking any of the
actions permitted under this Agreement and in accordance with Section 4(c) of
the Plan.
     10. General Provisions.
          (a) Interpretations. This Agreement is subject in all respects to the
terms of the Plan. A copy of the Plan is available upon the Optionee’s request.
Terms used herein which are defined in the Plan shall have the respective
meanings given to such terms in the Plan, unless otherwise defined herein. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.
          (b) No Rights as a Shareholder. Neither the Optionee nor the
Optionee’s legal representatives shall have any of the rights and privileges of
a shareholder of the Company with respect to the shares of Common Stock subject
to the Option unless and until such shares are issued upon exercise of the
Option. Except as expressly provided by the Plan, no adjustment shall be made
for dividends or other rights for which the record date is prior to the issuance
of any purchased shares and the delivery of any certificate or certificates for
such shares.
          (c) No Right to Employment. Nothing in this Agreement or the Plan
shall be construed as giving the Optionee the right to be retained as an
employee of the Company or any of its Subsidiaries. In addition, the Company or
any of its Subsidiaries, as applicable, may at any time dismiss the Optionee
from employment, free from any liability or any claim under this Agreement,
unless otherwise expressly provided in this Agreement.

10



--------------------------------------------------------------------------------



 



          (d) Termination of the Plan; No Right to Future Grants. By entering
into this Agreement, the Optionee acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that each grant of an option is a one-time benefit which does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options; (c) that all determinations with respect to any
such future grants, including, but not limited to, the times when the option
shall be granted, the number of shares subject to each option, the Option Price,
and the time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (d) that the Optionee’s participation in the Plan is
voluntary; (e) that the Option is not part of normal and expected compensation
for purposes of calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments; (g) that the right to purchase Common
Stock ceases upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (h) that the
future value of the Option is unknown and cannot be predicted with certainty;
(i) that if the underlying shares do not increase in value, the Option will have
no value; and (j) the foregoing terms and conditions apply in full with respect
to any prior option grants to the Optionee.
          (e) Option Not Transferable.
               (i) Except as otherwise provided by the Plan or by the Committee,
the Option shall not be transferable other than by will or by the laws of
descent and distribution and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or, if permissible under applicable
law, by the Optionee’s guardian or legal representative. The Option may not be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance of the Option shall be void and
unenforceable against the Company or any Subsidiaries of the Company.
               (ii) None of the purchased shares acquired pursuant to the
exercise of this Option shall be assigned, transferred, pledged, hypothecated,
given away or in any other manner disposed of or encumbered, whether voluntarily
or by operation of law, unless such transfer is in compliance with all
applicable securities laws (including, without limitation, the Securities Act of
1933, as amended.
          (f) Reservation of Shares. The Company shall at all times during the
term of the Option reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.
          (g) Securities Matters. The Company shall not be required to deliver
any shares of Common Stock until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.
          (h) Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Optionee.
          (i) Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Optionee and their

11



--------------------------------------------------------------------------------



 



respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Optionee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
          (j) Headings. Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
          (k) Governing Law; Arbitration. The internal law, and not the law of
conflicts, of the State of Minnesota will govern all questions concerning the
validity, construction and effect of this Agreement. Any controversy, dispute or
claim arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Minneapolis, Minnesota pursuant to the Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render his or her final award within sixty (60) days, subject to extension
by the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post-hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The arbitrator will state
the factual and legal basis for the award. The decision of the arbitrator in any
such proceeding will be final and binding and not subject to judicial review and
final judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any party hereto ancillary to arbitration,
including any action for provisional or conservatory measures or action to
enforce an arbitration award or any judgment entered by any court in respect of
any thereof may be brought in any federal or state court of competent
jurisdiction location within the State of Minnesota, and the parties hereto
hereby irrevocably submit to the non-exclusive jurisdiction of any federal or
state court located within the State of Minnesota over any such action. The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such action brought in such court or any defense of inconvenient forum
for the maintenance of such action. Each of the parties hereto agrees that a
judgment in any such action may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.
          (l) Notices. The Optionee should send all written notices regarding
this Agreement or the Plan to the Company at the following address:

12



--------------------------------------------------------------------------------



 



MoneyGram International, Inc.
EVP, General Counsel & Secretary
1550 Utica Avenue South, MS GHQ 8020
Minneapolis, MN 55416
          (m) Amendments. The Company may amend this Agreement at any time;
provided that, subject to Section 9 hereof and Section 7 of the Plan, no such
amendment, alteration, suspension, discontinuation or termination shall be made
without the Optionee’s consent, if such action would materially diminish any of
the Optionee’s rights under this Agreement; provided, however, the Company may
amend this Agreement in such manner as it deems necessary to comply with
applicable laws.
          (n) Entire Agreement. This Agreement and the Plan and the other
agreements referred to herein and therein and any schedules, exhibits and other
documents referred to herein and therein constitute the entire agreement and
understanding among the parties hereto in respect of the subject matter hereof
and thereof and supersede all prior and contemporaneous arrangements, agreements
and understandings, both oral and written, whether in term sheets, presentations
or otherwise, among the parties hereto, or between any of them, with respect to
the subject matter hereof and thereof.
          (o) Severability. If any provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law, all other provisions of this
Agreement shall remain in full force and effect so long as the economic and
legal substance of the transactions contemplated hereby are not affected in any
manner materially adverse to any party. If any provision of this Agreement is
held to be invalid, illegal, or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
          (p) Optionee Undertaking. The Optionee agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Optionee or upon this Option pursuant to the provisions of
this Agreement.
          (q) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
          (r) Confidentiality. The Optionee agrees to maintain the
confidentiality of the existence and terms of this Option; provided, however,
that the Optionee may disclose, on a confidential basis, the existence and terms
of this Option to his or her spouse, accountant and legal counsel and to the
extent required by law or legal process.
* * * * * * * *

13



--------------------------------------------------------------------------------



 



          By signing below, the Optionee accepts this Option and the terms and
conditions in this Agreement and the Plan.
MONEYGRAM INTERNATIONAL, INC.
By:
Title:
OPTIONEE
Signature:
Print Name: [                                        ]
[THIS IS THE SIGNATURE PAGE TO THE NON-QUALIFIED STOCK OPTION
AGREEMENT BETWEEN THE ABOVE-REFERENCED PARTIES]

